—Proceeding pursuant to CPLR article 78 in the nature of mandamus, inter alia, to compel the respondent John Latella, a Justice of the Supreme Court, Queens County, to determine the petitioner’s motion pursuant to CPL 30.30 (2) (b) in a criminal proceeding entitled People v Arthur Francis.
Motion by the petitioner for leave to prosecute the proceeding as a poor person.
Motion by the respondent John Latella to dismiss the proceeding.
*536Ordered that the motions are granted; and it is further,
Ordered that the proceeding is dismissed as academic, without costs or disbursements.
The petitioner’s motion was decided by the Supreme Court, Queens County, on January 12, 1998.
O’Brien, J. P., Thompson, Sullivan and Pizzuto, JJ., concur.